Citation Nr: 1427475	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 1993 for the award of service connection for lumbar degenerative disc disease.

2.  Entitlement to compensation for gynecomastia, to include residuals of a bilateral mastectomy, as secondary to medications associated with service-connected posttraumatic stress disorder (PTSD) and/or pursuant to the provisions of 38 U.S.C.A. § 1151 as due to medication for nonservice-connected hypertension.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Sandra Booth, Attorney



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for hypertension and compensation for gynecomastia as secondary to medication for service-connected PTSD.

In addition, the Veteran appeals from a June 2012 rating decision issued by the St. Petersburg, Florida RO which granted service connection for lumbar degenerative disc disease and assigned an initial 10 percent rating, effective July 21, 1993.  The Veteran filed a notice of disagreement (NOD) objecting to the initial rating assigned for his lumbar degenerative disc disease in July 2012 and his attorney filed a NOD objecting to both the initially rating and the effective date assigned for the lumbar degenerative disc disease in June 2013.  A July 2013 statement of case (SOC) addressed the claim for a higher initial rating for lumbar degenerative disc disease while a November 2013 SOC addressed the claim for an earlier effective date for the award of service connection for lumbar degenerative disc disease.  A substantive appeal (VA Form 9) objecting to the November 2013 SOC was received in January 2014 and is timely.  See 38 C.F.R. § 20.305(a) (2013).  In addition, the Board notes that a statement in lieu of a VA Form 9 was received in July 2013 and objected to the initial rating assigned for the lumbar degenerative disc disease.  However, this document was not associated with the claims file until sometime after November 2013.

In March 2013, the Board remanded the issue of entitlement to a higher initial rating for lumbar degenerative disc disease to the Appeals Management Center (AMC) for additional development, namely the issuance of an SOC.

In October 2013, the Board remanded the issues of entitlement to an earlier effective date for the award of service connection for lumbar degenerative disc disease as well as the claim for compensation for gynecomastia to the AMC for additional development.  The Board also granted the Veteran's claims for service connection for a right and left knee disorder and a left shoulder disorder.

In a November 2013 rating decision, the RO partially granted the Veteran's claim for an earlier effective date for the award of service connection for lumbar degenerative disc disease and assigned an effective date of April 8, 1993.  This rating decision also implemented the Board's October 2013 decision by awarding service connection for a left and right knee disability and a left shoulder disability; initial ratings were assigned for each disorder.

In January 2014, the Veteran's attorney filed a NOD objecting to the initial ratings and effective dates assigned for the left and right knee disability and the left shoulder disability.  A SOC addressing these claims was issued in February 2014.  A substantive appeal has not been received.  As the Veteran has not perfected an appeal with respect to these issues, the appeals are closed.  See 38 C.F.R. §§ 20.202, 20.302(b) (2013).

In February 2014, the Veteran's attorney submitted additional argument in support of the appeals.  She also submitted additional evidence in support of the Veteran's claim for compensation for gynecomastia.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.                  § 20.1304(c) (2013).  However, as this claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a December 2013 Breast Condition Disability Benefits Questionnaire (DBQ) and VA treatment records dated through February 2014; the December 2013 DBQ was considered in the January 2014 SSOCs.
The Veteran has not waived AOJ consideration of such evidence.  38 C.F.R.           § 20.1304(c) (2013).  However, such documents are not relevant to the claim for an earlier effective date decided below.  Moreover, as the Veteran's remaining claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Moreover, the remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to compensation for gynecomastia and a higher initial rating for lumbar degenerative disc disease are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran initially submitted a claim for service connection for a lower back injury in September 1983 and within one year of separation from service.

2.  In an April 1984 rating decision, the RO denied the Veteran's claim for service connection for a low back injury.  The Veteran filed a notice of disagreement in August 1984 and a statement of the case was issued in September 1984.

3.  Although the September 1984 statement of the case indicated that an accompanying letter would explain the Veteran's appeal rights and provide instructions on how to complete his appeal, the text of the accompanying letter was blank and there is no indication that the Veteran was otherwise provided with such notice.

4.  The Veteran has pursued his claim of service connection for lumbar degenerative disc disease continuously since he filed his original VA Form 21-526 in September 1983.


CONCLUSION OF LAW

The criteria for an effective date of June 18, 1983 for the award of service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A.          §§ 5104(a), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here with regards to the claim for an earlier effective date, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's representative presents several arguments in support of the claim for an earlier effective date for service connection for lumbar degenerative disc disease.  First, she argues that the Veteran was not provided with notification regarding his appellate rights following the issuance of the September 1984 SOC and, that in the absence of such notification, his original claim filed in September 1983 remained pending.  Second, she argues that an October 1984 statement submitted by the Veteran's former representative informed VA of additional outstanding evidence that would support his claim.  Third, she argues that the Veteran's service treatment records were received after the April 1984 rating decision, warranting reconsideration of the claim under the provisions of 38 C.F.R. § 3.156.

The assignment of the effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id.  

While mindful of the above provisions prohibiting freestanding claims, the Board observes that such provisions are inapplicable where the initial rating decision denying the requested benefit never achieved finality.  38 C.F.R. § 3.400(o)(2).   In this regard, the Board notes that a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ('run'); instead it is tolled ('stopped').  Such written notification must explain the reasons and bases for the decision and apprise the Veteran of his procedural and appellate rights.

In this case, the Veteran filed a claim for service connection for a lower back injury in September 1983.  This claim was denied in an April 1984 rating decision and the Veteran filed a NOD in August 1984.  A SOC addressing this claim was issued in September 1984.  The text of this September 1984 SOC instructed the Veteran to "read the forwarding letter carefully, as well as the instructions on the enclosed appeal form" and indicated that this letter explained his appeal rights and told him what he must do to complete his appeal.  A review of this accompanying letter indicates that it was addressed to the Veteran and that a copy had been sent to his then representative.  However, the remaining portion of the letter is blank and contained no text or information about the Veteran's appellate rights.  It is not clear why this letter contains no text and there is no indication that this letter was reissued or that the Veteran was otherwise informed of his appellate rights.  Therefore, the Board further finds that, as a result of this administrative irregularity, the Veteran was not properly notified of underlying RO decision and, thus, that decision never became final.  Best, supra; Tablazon, supra; Hauck, supra.  Indeed, any other outcome would be in contravention of due process since the Veteran, lacking notice of these appellate rights, would have had no way of knowing to appeal his claim. 

Having determined that the RO's April 1984 denial of the Veteran's claim for service connection for a low back injury failed to achieve finality, the Board finds that the underlying claim remained pending until it was subsequently granted in the June 2012 rating decision. 

Consequently, the Board must now consider the date that this particular claim was initially received at the RO-namely, September 9, 1983-for purposes of assigning an effective date for the award of service connection for lumbar degenerative disc disease.  As this claim was received within one year of the Veteran's discharge from service, the appropriate affective date is June 18, 1983, the day after his separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.        § 3.400(b)(2)(i).  Accordingly, the Board finds that the criteria for an earlier effective date of June 18, 1983, for a grant of service connection for lumbar degenerative disc disease, have been met. 


ORDER

An effective date of June 18, 1983 for entitlement to service connection for lumbar degenerative disc disease is granted, subject to the laws and regulations governing the payment of monetary awards. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's then remaining claims so that he is afforded every possible consideration.   

With regards to the Veteran's claim for compensation for gynecomastia, the Board provided a detailed procedural and evidentiary history in its October 2013 remand.  This matter was remanded by the Board to obtain an addendum opinion as to the etiology of the disorder.  The examiner was instructed to provide an opinion as to whether the Veteran's gynecomastia was caused or aggravated by his use of Trazodone and/or Fosinopril and whether it was caused or aggravated by the combined effects of the use of Trazodone and Fosinopril.  The Board instructed that an additional opinion as to whether Fosinopril was given without informed consent and whether its development was a reasonably foreseeable event was required if it was determined that gynecomastia was caused or aggravated by the use of Fosinopril.

Such an addendum opinion was obtained in December 2013.  The examiner opined that the Veteran's gynecomastia was less likely than not the result of the use of Trazodone or Fosinopril and that there was no clinical evidence that the use of such medications would aggravate gynecomastia.  No rationale was provided for these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the examiner did not address whether the combined effects of the medications would cause or aggravate the gynecomastia.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Finally, as detailed above, an effective date of June 18, 1983 for entitlement to service connection for lumbar degenerative disc disease has been awarded herein.  This decision directly affects the pending initial rating claim, as an effective date of June 18, 1983 has been granted, but such grant has not been effectuated by the RO, and a rating prior to April 8, 1993, has not been assigned.   As such, consideration of the Veteran's claim for a higher initial rating is inextricably intertwined with and remains deferred pending assignment of a rating for the period prior to April 1993.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the December 2013 VA examiner for an addendum opinion.  If the examiner who drafted the December 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Opinions should be rendered as to the following questions: 

(a) Is it as likely as not that the Veteran's gynecomastia was caused by the use of the medication Trazodone, which was prescribed for service-connected PTSD? 

(b) Is it as likely as not that the Veteran's gynecomastia was aggravated by the use of the medication Trazodone, which was prescribed for the service-connected PTSD?

(c) Is it as likely as not that the Veteran's gynecomastia was caused by the combined effects of the use of the medications Trazodone, which was prescribed for service-connected PTSD and the medication, Fosinopril, which was prescribed for nonservice-connected hypertension? 

(d) Is it as likely as not that the Veteran's gynecomastia was aggravated by the combined effects of the use of the medication Trazodone, which was prescribed for the service-connected PTSD, and the medication Fosinopril, which was prescribed for nonservice-connected hypertension? 

(e) Is it as likely as not that the Veteran's gynecomastia was caused by the use of the medication Fosinopril, which was prescribed for the nonservice-connected hypertension? 

(f) Is it as likely as not that the Veteran's gynecomastia was aggravated by the use of the medication Fosinopril, which was prescribed for the nonservice-connected hypertension? 

(g) If the responses to either (e) or (f) above are in the positive, (1) was the Fosinopril given without the Veteran's informed consent; or, (2) was the development of gynecomastia (caused or aggravated by Fosinopril) a reasonably foreseeable event?

The examiner should specifically comment on the various internet and journal articles submitted by the Veteran's attorney in February 2014 which suggest pharmacological causes of hyperprolactinemia and/or gynecomastia.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

2.  Thereafter, the issues on appeal should be readjudicated, including the claim for a higher initial rating for lumbar spine degenerative disc disease from June 19, 1983 as well as any inferred claim for a total disability rating due to individual unemployability (TDIU).  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


